DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 44-60 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 40 recites the following language: “a core comprising a metal-organic matrix material, optionally
Claim 45 recites wherein “the at least one chemotherapeutic agent is a non-nucleic acid chemotherapeutic agent incorporated in the metal-organic matrix material core,” and wherein  “the non-nucleic acid chemotherapeutic agent is incorporated in the metal-organic matrix material core via a covalent or coordination bond.”  Again, there are two claim scope recited in the claim, however it is unclear if Applicants intended for the claim to be limited to wherein the chemotherapeutic agent is incorporated via a covalent or coordination bond, or by some other means.
Claim 58 recites “wherein the cancer is head and neck cancer, optionally wherein the head and neck cancer is cisplatin resistant head and neck cancer.” The metes and bounds of this phrase are vague and indefinite since the claim recites the broad limitation “head and neck cancer,” and further recites the narrower limitation of “cisplatin resistant head and neck cancer.”  
Claims 59-60 also recite the term “optionally” when reciting a narrow limitation following a broader limitation.
The instant claims recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 45-60 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-46 and 50-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boyes et al. (WO-2010096464-A1).
Instant claims 44-46, and 50-51 are interpreted as being drawn to a nanoscale particle comprising a metal-organic matrix as a core, wherein the matrix comprises a coordination polymer, and at least one chemotherapeutic agent and at least one photosensitizer.
Boyes et al. teach gold/lanthanide nanoparticle conjugates.  The nanoparticles of Boyes et al. include a polymer system that allows the conjugation of targeting agents, therapeutic agents, and imaging agents.  Absent evidence to the contrary, this disclosure of Boyes et al. reads on the instant claims, particularly wherein Boyes et al. discloses gold nanoparticles coated with a MOF of gadolinium, wherein the polymer comprises NAOS functionalities.  The succinimide side groups allow covalent conjugation of bioactive agents, such as antibodies, nucleotides, peptides and fluorescent imaging agents.  See the following paragraphs:
[00136] In particular embodiments, RAFT polymerization is used to produce a variety of well-defined, novel biocopolymers as constructs for multifunctional systems for the surface modification of nanoparticles consisting of gold nanoparticles coated in a metal organic framework (MOF) of gadolinium. The inherent flexibility of RAFT polymerizations makes it a candidate to produce well-defined polymer structures with a high 
	[00136] In particular embodiments, RAFT polymerization is used to produce a variety of well-defined, novel biocopolymers as constructs for multifunctional systems for the surface modification of nanoparticles consisting of gold nanoparticles coated in a metal organic framework (MOF) of gadolinium. The inherent flexibility of RAFT polymerizations makes it a candidate to produce well-defined polymer structures with a high degree of functionality capable of providing increased therapeutic/targeting agent loading and loading efficiency. For example, RAFT can be successfully used to produce well-defined activated biocopolymer constructs with N-acryloxysuccinimide (NAOS) pendant functionalities. The succinimide side groups have allowed covalent conjugation of bioactive agents such as fluorescent tags, nucleotides, peptides, and antibodies.
	[00159] Targeting agents and therapeutic agents can be covalently attached to the polymer. Figure 3 shows an example of targeting molecules (folic acid or an RGD sequence) and an example therapeutic agents (the cancer therapeutics paclitaxel or methotrexate) binding to a functionalized polymer grafted to a nanoparticle. The functional groups attach to the polymer backbone by reaction with the succinimide functional group.
	[00160] In various embodiments, the succinimide group of PNAOS provides an attachment point for a variety of targeting and therapeutic agents, such as, but not limited to, folic acid, GRGD sequences, Paclitaxel, and Methotrexate, through pre- and post- polymerization modification. Conjugation of therapeutic, targeting, and imaging agents to the copolymer provides a multifaceted system, which has potential in decreasing toxicity while increasing efficacy of the drug due to directed treatment through directed targeting with the ability to image through optical, magnetic resonance, or computer tomography. (Absent evidence to the contrary this disclosure reads on the inclusion of a photosensitizer, see also page 36, which describes compounds for porphine derivatives for photodynamic therapy, ¶ [0002]).
	[00190] Without wishing to be limited by specific embodiments, Gold/Lanthanide nanoparticles can be modified with a well-defined RAFT copolymer, PNIPAM-co-poly(N-acryloxysuccinmide)(PNAOS)-co-poly(fluorescein O-methacrylate) (PFMA). Incorporation of the PFMA monomer into the backbone of the copolymer provides a means measuring polymer incorporation in vitro by fluorescence imaging. In order to confirm the ability of these copolymer modified hybrid nanoparticles to be imaged by fluorescence microscopy, a fluorescence scanner was employed to provide the images of PNIPAM-co-PNAOS-co-PFMA modified gold/Gd nanoparticles (Figure 5). Fluorescence of these particles is readily detectible in copolymer modified gold/lanthanide nanoparticles.
Absent evidence to the contrary the above disclosure of Boyes et al. anticipates instant claims 44-46 and 50-51.
Claim(s) 44-57 and 59-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (WO2013/009701A2; see IDS).
Regarding claim 44, Lin et al. (WO2013/009701A2) discloses a nanoscale particle (metal-bisphosphonate nanoparticles; abstract, page 1, lines 15-19) for co-delivery of a plurality of therapeutic agents (delivery of one or more therapeutic agents;. page 36, lines 16-24 ), said 
Regarding claims 45-46, Lin et al. discloses the nanoscale particle of claim 44, and further discloses wherein the plurality of therapeutic agents (one or more therapeutic agents; page 36, lines 16-24) comprise at least one non-nucleic acid chemotherapeutic agent (page 6, lines 17-31; cisplatin and oxaliplatin prodrugs, methotrexate; page 44, lines 11-19; reads on instant claim 46) incorporated in the metal-organic matrix material (core of a metal-bisphosphonate complex; page 8, lines 21-24) core (agents encapsulated inside the core; page 36, lines 24-28; page 44, lines 11-14), optionally wherein the at least one non-nucleic acid chemotherapeutic agent is incorporated in the metal-organic matrix material core (agents encapsulated inside the core; page 36, lines 24-28; page 44, lines 11-14) via a covalent or coordination bond (covalently or coordinately attached; page 23, lines 20-25).
Regarding claims 50-51, Lin et al. teach coating the metal-organic matrix with a lipid layer, and functionalizing the nanoparticle, see page 48.
Regarding claim 55-57, Lin et al. teach that one of the targets for proposed treatment of cancer may include bcl-2, see page 50. Lin et al. also teach wherein the bisphosphonate is cisplatin or oxaliplatin, see Example 4 and page 53, first paragraph.  This disclosure reads on instant claims 24-25.  Furthermore, regarding claims 55-57, Lin et al. teaches the following at page 85 of this reference:

    PNG
    media_image1.png
    192
    634
    media_image1.png
    Greyscale

Lin et al. also teach a metal-metal bisphosphonate complex nanoparticles by mixing a multivalent metal ion precursor with a metal bisphosphonate complex and further wherein the multivalent metal ion is selected from Ca2+, Mg2+, Mn2+, and Zn2+, see claims 1-3, page 81 of this WIPO publication. This disclosure reads on instant claims 47-49.
Additionally, with respect to a method of preparing the nanoscale particle as recited in instant claims 50-53 and 59-60,  Lin et al. also teaches wherein the metal bisphosphonate precursor are mixed together in one or more microemulsions that can contain a lipid such that the nanoparticles can be formed already containing a lipid layer, wherein the lipid is DOPA, DOTAP, DOPC, and DOPE among others.  Lin et al. further teaches that the metal-bisphosphonate nanoparticles can be used to selectively deliver bisphosphonates to cancer cells, however they may 
See the following paragraph: (Page 38, 2nd paragraph): “[I]n some embodiments, the presently disclosed subject matter relates to a method to entrap bisphosphonates in metal-bisphosphonate nanoparticles to selectively deliver the bisphosphonates to cancer cells (e.g., lung cancer cells, breast cancer cells, or prostate cancer cells). In addition, other anticancer drugs or their prodrugs and therapeutic radionuclides can be entrapped into the metal-bisphosphonate nanoparticles to allow synergistic antitumor effects.”
Absent evidence to the contrary Lin et al. is interpreted as anticipating instant claims 44-57 and 59-60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied above.
The instantly claimed nanoscale particle for co-delivery of a plurality of therapeutic agents, which encompasses wherein the core comprises a metal-organic matrix material, and at least two non-nucleic acid or nucleic acid therapeutic agents, or at least one chemotherapeutic agent and a photosensitizer, and pharmaceutical compositions thereof are described in Lin et al. (WO 2013/009701A2) as described above.  
Lin et al. does not precisely disclose the methods of instant claim 58, wherein the method of treating cancer includes wherein the cancer is head and neck cancer. 
Lin et al. teach the use of their therapeutic agents, for treating cancer. In one embodiment, the chemotherapeutic agent includes a platinum metal complex, including cisplatin, oxaliplatin or similar compound, as described at page 34 of Lin et al.:

    PNG
    media_image2.png
    344
    478
    media_image2.png
    Greyscale

At page 32, 1st ¶, Lin et al. teach wherein the specific types of cancer that are treatable using the disclosed metal bisphosphonate nanoparticles, include the following: 

    PNG
    media_image3.png
    208
    468
    media_image3.png
    Greyscale

It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have gleaned the claimed methods from the teachings set forth in the Lin et al. reference.  One of ordinary skill in the art at the effective filing date of the instant application seeking alternative treatments for cancer would have been motivated to select the specifically claimed compositions from the list of potential therapeutic agents set forth in Lin et al., through .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10517822 B2 in view of Lin et al. (WO2013/009701A2).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 44 and issued claims 1-13 are both drawn to nanoscale particles comprising a metal-bisphosphonate and a plurality of therapeutic agents comprising at bisphosphonate agent and a non-bisphosphonate agent.  The instant claims differ to the extent that the nanoscale particles further comprise a photosensitizer.
Lin et al. disclose nanoscale particles comprising metal-bisphosphonates for the treatment of cancer.  The particles of Lin et al. my further comprise  other suitable therapeutic agents or their prodrugs can be incorporated into the metal-bisphosphonate nanoparticle formulations, including agents for use in photodynamic therapy or ionizing radiation. See the following paragraphs taken from pages 35-36 of Lin et al.:
	“[I]n addition to bisphosphonates, other suitable therapeutic agents or their prodrugs can be incorporated into the metal-bisphosphonate nanoparticle formulations. The therapeutic efficacy of these nanomaterials can either derive from the anticancer activity of the drugs (cargos) contained within the nanoparticles or can be a result of external triggers such as laser photon activation as in photodynamic therapy or ionizing radiation (such as X-rays) as in radiation sensitization.
64Cu, 111In, and 99mTc) for positron emission tomography (PET) or single photon positron emission tomography (SPECT) imaging. Some of the nanoparticles can also contain both conventional anticancer drugs or prodrugs and beta-emitting radionuclides (such as 99Y) for combined chemo- and radio-therapy.

	Thus, in some embodiments, providing a solution comprising the bisphosphonate and the multivalent metal ion further comprises adding one or more non-bisphosphonate therapeutic agent or prodrug thereof and/or one or more imaging agent to the solution comprising the bisphosphonate and the multivalent metal ion or to a precursor solution thereof. These non-bisphosphonate therapeutic agents or prodrugs and/or imaging agents can include, for example, chemotherapeutics, photodynamic therapy agents, radiosensitizers, beta-emitting radionuclides, therapeutic proteins or peptides, small interfering RNA (siRNA) and fluorophores. In some embodiments, the non-bisphosphonate therapeutic agent, prodrug thereof, and/or imaging agent comprises a functional group or groups (e.g., a hydroxyl, amino, carboxyl, etc) that can coordinate to the multivalent metal ion. In some embodiments, the non-bisphosphonate therapeutic agent, prodrug or imaging agent is covalently bonded to a bisphosphonate. In some embodiments, the covalent bond can be designed to be cleavable under physiological conditions (e.g., at a certain pH or in the presence of certain enzymes).”

Thus, it would have been obvious to modify the nanoscale particles recited in the claims of the issued US Patent to comprise an additional agent used for chemotherapy, such as a photosensitizer used in photodynamic therapy, as described in Lin et al., in an effort to increase the therapeutic efficacy of the claimed nanoscale particles.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633